Table of Contents

AMENDMENT NUMBER EIGHT
to the
Master Loan and Security Agreement
Dated as of February 15, 2005
among
MORTGAGEIT, INC.
MORTGAGEIT HOLDINGS, INC.
and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

This AMENDMENT NUMBER EIGHT is made this 31st day of July, 2006, among
MORTGAGEIT, INC. and MORTGAGEIT HOLDINGS, INC. each having an address at 33
Maiden Lane, 6th Floor, New York, New York 10038 (each, a ‘‘Borrower’’ and
collectively, the ‘‘Borrowers’’) and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
having an address at 600 Steamboat Road, Greenwich, Connecticut 06830 (the
‘‘Lender’’), to the Master Loan and Security Agreement, dated as of February 15,
2005, by and between the Borrowers and the Lender, as amended (the
‘‘Agreement’’). Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, the Borrowers have requested that the Lender agree to amend the
Agreement to extend the Termination Date thereunder pending the renewal and
replacement of the Agreement with a repurchase facility, and the Lender has
agreed to such extension on this basis.

WHEREAS, as of the date of this Amendment Number Eight, the Borrowers represent
to the Lender that they are in compliance with all of the representations and
warranties and all of the affirmative and negative covenants set forth in the
Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1.    Amendment. Section 1 of the Agreement is hereby amended to delete
the definition of ‘‘Termination Date’’ and replace it with the following:

‘‘Termination Date’’ shall mean October 31, 2006 or such earlier date on which
this Loan Agreement shall terminate in accordance with the provisions hereof or
by operation of law.

SECTION 2.    Effectiveness of Amendment.    This Amendment Number Eight shall
be effective upon the Lender's receipt of a copy of this Amendment Number Eight
executed by the Lender and the Borrowers.

SECTION 3.    Defined Terms.    Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Agreement.

SECTION 4.    Repurchase Facility.    The Borrowers agree to enter into a
repurchase facility with the Lender which repurchase facility shall be a renewal
of the Agreement by no later than October 31, 2006. The repurchase facility
shall be available from the date of entry thereto until July 12, 2007, subject
to the terms thereof.

SECTION 5.    Fees and Expenses.    The Borrowers agree to pay to the Lender all
fees and out of pocket expenses incurred by the Lender in connection with this
Amendment Number Eight (including all reasonable fees and out of pocket costs
and expenses of the Lender's legal counsel incurred in connection with this
Amendment Number Eight), in accordance with Section 11.03 of the Agreement

SECTION 6.    Limited Effect.    Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Eight need not be made in the Agreement or any other
instrument or document executed in connection therewith, or

1


--------------------------------------------------------------------------------


Table of Contents

in any certificate, letter or communication issued or made pursuant to, or with
respect to, the Agreement, any reference in any of such items to the Agreement
being sufficient to refer to the Agreement as amended hereby.

SECTION 7.    Representations.    The Borrowers hereby represent to the Lender
that as of the date hereof, the Borrowers are in full compliance with all of the
terms and conditions of the Agreement and no Default or Event of Default has
occurred and is continuing under the Agreement.

SECTION 8.    Governing Law.    This Amendment Number Eight shall be construed
in accordance with the laws of the State of New York and the obligations,
rights, and remedies of the parties hereunder shall be determined in accordance
with such laws without regard to conflict of laws doctrine applied in such state
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 9.    Counterparts.    This Amendment Number Eight may be executed by
each of the parties hereto in any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

2


--------------------------------------------------------------------------------


Table of Contents

IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment
Number Eight to be executed and delivered by their duly authorized officers as
of the day and year first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] MORTGAGEIT, INC.
(Borrower)   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Robert
A. Gula   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Name: Robert A.
Gula
Title: Chief Financial Officer   [spacer.gif] [spacer.gif] MORTGAGEIT HOLDINGS,
INC.
(Borrower)   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Andy
Occhino   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Name: Andy
Occhino
Title: General Counsel and Secretary   [spacer.gif] [spacer.gif] GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC.
(Lender)   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Anthony
Palmisano   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Name: Anthony
Palmisano
Title: Managing Director [spacer.gif]

3


--------------------------------------------------------------------------------
